Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                          Jun 20 2014, 9:06 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

ANN M. SUTTON                                               GREGORY F. ZOELLER
Marion County Public Defender Agency                        Attorney General of Indiana
Indianapolis, Indiana
                                                            RICHARD C. WEBSTER
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

GERMAN ESPICHAN,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A05-1310-CR-515
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Clayton A. Graham, Judge
                             Cause No. 49G17-1308-CM-56197


                                           June 20, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                        Case Summary

          After a bench trial, German Espichan (“Espichan”) was convicted of Battery, as a

Class B misdemeanor.1 He now appeals, raising for our review a single question, which we

reframe as whether there was sufficient evidence to sustain his conviction.

          We affirm.

                                Facts and Procedural History

          In the early morning hours of August 25, 2013, Espichan and his long-time girlfriend,

Yanire Aguilar (“Aguilar”), had been at a nightclub in downtown Indianapolis. At some

point, Aguilar yelled and ran across a street, with Espichan chasing her. Espichan struck her

once on the face, and Aguilar fell to the ground. Espichan then struck Aguilar two more

times.

          Having observed these events, a security guard at a nearby business, Richard Talley

(“Talley”), ran across the street and separated Espichan and Aguilar. Espichan became

hostile toward Talley, and Talley called the police. Indianapolis Metropolitan Police

Department Officer William Payne (“Officer Payne”) spoke with all three individuals.

Officer Payne observed no injuries on Aguilar. Ultimately, Officer Payne arrested Espichan.

          On August 25, 2013, the State charged Espichan with Battery, as a Class B

misdemeanor.




1
    Ind. Code § 35-42-2-1(a).

                                                2
       On October 1, 2013, a bench trial was conducted. At its conclusion, the trial court

found Espichan guilty of Battery, as charged, and sentenced him to 180 days imprisonment,

with all but four days suspended to probation.

       This appeal ensued.

                                 Discussion and Decision

       On appeal, Espichan raises a single issue for our review, whether there was sufficient

evidence to sustain his conviction. Our standard of review in such cases is well settled. We

consider only the probative evidence and reasonable inferences supporting the verdict. Drane

v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess the credibility of witnesses or

reweigh evidence. Id. We will affirm the conviction unless “no reasonable fact-finder could

find the elements of the crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v.

State, 726 N.E.2d 268, 270 (Ind. 2000)). “The evidence is sufficient if an inference may

reasonably be drawn from it to support the verdict.” Id. (quoting Pickens v. State, 751
N.E.2d 331, 334 (Ind. Ct. App. 2001)).

       Espichan was charged with Battery, as a B misdemeanor. To convict him of the

offense as charged, the State was required to prove beyond a reasonable doubt that Espichan

knowingly touched Aguilar in a rude, insolent, or angry manner. See I.C. § 35-42-2-1(a);

App’x at 14.

       The evidence that favors the verdict indicates that Talley observed Aguilar running

across the street after hearing someone yelling. Talley testified that he saw Espichan running

after her and strike her once. Talley also testified that he saw Espichan strike Aguilar twice


                                              3
more with a closed fist after Aguilar fell to the ground. Talley testified that after he moved to

intervene, Espichan became angry with him, as a result of which Talley called police. While

Talley testified that he thought he saw bruises on Aguilar’s face, Officer Payne testified that

he did not see any injuries; nevertheless, he arrested Espichan.

       In his appeal, Espichan contends that there was insufficient evidence of his having

struck Aguilar because at trial, neither Espichan’s nor Aguilar’s testimonies established any

facts indicative of Espichan having struck Aguilar. Only Talley, whom Espichan contends

was a “rookie bouncer” who “may have thought he was rescuing a damsel in distress,”

provided testimony that indicates Espichan battered Aguilar on the night of August 25, 2013.

(Appellant’s Br. at 5.) Espichan’s brief goes on to question Talley’s perception of events as

being inconsistent with the physical evidence, and notes that Aguilar had no apparent

injuries. Yet the statute under which Espichan was charged does not require any injuries for

the State to obtain a conviction.

       Simply put, Espichan asks that we reweigh evidence, even as he denies making any

such request. There was sufficient evidence to sustain the conviction.

       Affirmed.

KIRSCH, J., and MAY, J., concur.




                                               4